          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 1 of 35




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



EDDYSTONE RAIL COMPANY, LLC,                          )
                                                      )
                Plaintiff/Counter-Defendant,          )
                                                      )
        v.                                            )        No. 2:17-cv-00495-JD
                                                      )
BRIDGER LOGISTICS, LLC, JULIO RIOS,                   )
JEREMY      GAMBOA,        FERRELLGAS                 )
PARTNERS, L.P., and FERRELLGAS L.P. et al.            )
                                                      )
               Defendants.                            )
                                                      )
BRIDGER LOGISTICS, LLC, FERRELLGAS                    )
PARTNERS, L.P., and FERRELLGAS, L.P.                  )
                                                      )
             Defendants/Counterclaimants              )
________________________________________              )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s January 17, 2020 Order (Dkt. 356), Plaintiff Eddystone Rail

Company, LLC (“Eddystone”) and Defendants Bridger Logistics, LLC (“Bridger Logistics”) and

certain subsidiaries thereof (“Additional Entity Defendants”), Ferrellgas Partners, L.P.,

Ferrellgas, L.P. (together, “Ferrellgas” or the “BL/FG Defendants”), Julio Rios, and Jeremy

Gamboa hereby notify the Court of their liaison counsel and respectfully submit the following

Joint Status Report. Plaintiff and Defendants write separately below to provide their statements

of the case, and they join in the remainder of the status report, except where disagreement is

indicated.

I.      Liaison Counsel

        Pursuant to the Court’s January 17, 2020 Order, the undersigned hereby identify the

following individuals to serve as liaison counsel in this matter for their respective clients.


                                                  1
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 2 of 35




        A.     Plaintiff Eddystone

        Steven J. Barber
        Steptoe & Johnson LLP
        1330 Connecticut Avenue, NW
        Washington, DC 20036
        sbarber@steptoe.com

        B.     BL/FG Defendants

        Jacob A. Kramer
        Bryan Cave Leighton Paisner, LLP
        1155 F Street, NW, Suite 700
        Washington, DC 20004
        (202) 508-6153
        jake.kramer@bclplaw.com

        C.     Defendants Rios and Gamboa

        Jeremy Fielding
        Kirkland & Ellis LLP
        1601 Elm St.
        Dallas, TX 75201
        (214) 972-1754
        jeremy.fielding@kirkland.com

        D.     Jamex Marketing

        The Court’s January 21, 2020 Order also requested liaison counsel for Jamex Marketing,

LLC and the Jamex related third-party defendants. The claims and counterclaims involving

these defendants were dismissed by stipulation in June 2018. Dkt. 175. The current contact

information for their counsel is as follows:

        T. Ray Guy
        Frost Brown Todd, LLC
        100 Crescent Court, Suite 350
        Dallas, TX 75201
        (214) 545-5933
        rguy@fbtlaw.com




                                               2
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 3 of 35




II.     Plaintiff’s Statement of the Case

        A.       Case Summary

        This case arises from a contract in which Plaintiff Eddystone agreed to construct and

operate a facility to “transload” crude oil from railcars to Delaware river barges. Am. Compl.

(Dkt. 182). In return non-party Bridger Transfer Services, LLC (“BTS”) agreed to become a

customer at the facility and pay Eddystone a certain minimum monthly amount for five years.

Dkt. 182 at 2.                                                     ,

                                      . Dkt. 182 at 2. Eddystone alleges that less than two years

into the deal, the Defendants – the former managers, affiliates, and parent companies of BTS –

secretively and intentionally stripped all of BTS’s businesses and assets so that BTS could not

meet its payment obligations and was judgment-proof. Dkt. 182 at 4.




        Eddystone brought this action against Defendants on February 2, 2017 pursuant to 28

U.S. Code § 1331(1) (maritime jurisdiction). Dkt. 1, Amended at Dkt. 182. Eddystone’s

Amended Complaint alleges four counts: Alter Ego, Intentional Fraudulent Transfer,

Constructive Fraudulent Transfer, and Breach of Fiduciary Duties of Care and Loyalty to

Creditors. Eddystone seeks the $140 million it is allegedly owed under the contract, pre-

judgment interest on that amount and other damages.

        Defendants have denied the allegations and filed Counterclaims against Eddystone,

alleging that it had violated the contract by failing to disclose defects and improperly managing


                                               3
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 4 of 35




the transloading facility.   Dkts. 67, 68, Amended at Dkts. 76–78.




                                        Defendants’ Amended Counterclaims allege six counts

related to these allegations: Tortious Interference with Contract, Fraudulent Inducement,

Negligent Misrepresentation, Breach of Contract, Breach of the Implied Covenant of Good Faith

and Fair Dealing, and Rescission. Dkts. 76–78. Eddystone has denied these allegations. Dkts.

133, 134.

        The Parties are in the midst of extensive discovery which has included the production of

957,867 documents and the completed depositions of eleven witnesses, nine by the Defendants

and two by the Plaintiff. The Court has previously denied six motions to dismiss, resolved seven

significant contested discovery motions, and entered several other substantive rulings in a variety

of issue areas.

        Plaintiff’s depositions have been stalled pending Court resolution of an ongoing

discovery dispute.



                                                Dkt. 217.    Because questioning of Defendant

representatives could not be completed until production of all documents, the parties agreed to

postpone those depositions until after resolution of the crime-fraud dispute and production.




                                                4
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 5 of 35




                                                                           The parties have agreed

that the additional depositions should await resolution of this dispute. Defendants Rios and

Gamboa have also filed a pending Motion to Dismiss Plaintiff’s Breach of Fiduciary Duty claims

for lack of standing. Dkt. 343; see also Dkts. 346, 355. Plaintiff contends the Court already

rejected the arguments presented in this motion when it denied Rios and Gamboa’s motion to

dismiss for failure to state a claim almost three years ago. See infra at § V.A.

        B.     Background Facts

        Eddystone entered into a Rail Facilities Services Agreement (“RSA”) in February 2013

with non-defendant BTS under which Eddystone agreed to construct and operate a facility in

Eddystone, Pennsylvania to transfer crude oil from railcars to river barges. Dkt. 35-3 at 7

(February 13, 2013). BTS agreed to bring, each month, an average of 64,750 barrels a day of

crude oil to Eddystone's facility for five years after the facility’s completion. BTS was to pay

$2.25 for every barrel transloaded and $1.75 for every barrel below the monthly threshold

(“minimum volume commitment” or “MVC”). Id. at 5–6. In return, Eddystone built the facility

at a cost of about $170 million.

        When the parties signed the RSA in February 2013, BTS was part of a crude oil trading

and logistics business owned and operated by Defendants Julio E. Rios II (“Rios”) and Jeremy

H. Gamboa (“Gamboa”) along with non-defendant James Ballengee.                Together these three

created and ran several companies sharing the name “Bridger” in their titles (collectively the

“Bridger Group”) to carry on this business, including Defendant Bridger Logistics – the parent




                                                 5
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 6 of 35




company both to BTS and to several subsidiaries known as the “Additional Entity Defendants.” 1

The Bridger Group provided both oil marketing and logistics services for the transport of crude

oil from wellhead to end markets in North America.

        The first BTS train arrived at the riverside transloading facility in Eddystone, PA on May

5, 2014. From that date until February 2016, BTS continuously delivered crude to Eddystone,

and Eddystone transloaded the crude onto barges on the Delaware River. These barges would

sail downstream and deliver the crude to the Monroe Energy refinery in Trainer, Pennsylvania,

pursuant to a Crude Oil Supply Agreement (“COSA”) between a BTS oil marketing affiliate,

Bridger Marketing LLC, and Monroe Energy – an agreement that matched the flow terms and

duration term as provided in the RSA. See Dkt. 217-9 (COSA, May 26, 2015).




1
       The Additional Entity Defendants consist of: Bridger Administrative Services, II, LLC,
Bridger Marine, LLC, Bridger Rail Shipping, LLC, Bridger Real Property, LLC, Bridger
Storage, LLC, Bridger Swan Ranch, LLC, Bridger Terminals, LLC, Bridger Transportation,
LLC, Bridger Leasing, LLC, Bridger Energy, LLC, Bridger Lake, LLC, J.J. Liberty, LLC, and
J.J. Addison Partners, LLC. Dkt. 190 at 1.

                                                6
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 7 of 35




        After BTS stopped making payments, Eddystone commenced arbitration against BTS in

April 2016 seeking an award for unpaid invoices and for future minimum volume payments.

Eddystone entered into a settlement agreement with the new direct and indirect owners of BTS

(Jamex Transfer Holdings LLC, Jamex Marketing and Ballengee) in January 2017 under which

BTS consented to an arbitration award. Eddystone then filed the instant lawsuit in February

2017 against the prior owners and principals of BTS (Ferrellgas, Bridger Logistics, Rios, and

Gamboa) and other subsidiaries of Bridger Logistics (the Additional Entity Defendants).

        C.     Plaintiff’s Claims

        Eddystone alleges that the Defendants deliberately stripped BTS of its assets and

rendered the company judgment-proof in order to evade the RSA’s minimum volume

commitment. The BTS contract with Eddystone had become unprofitable due to a change in

world petroleum prices.     BTS had signed the RSA and Bridger Marketing had signed its

matching agreement with Monroe, when the “Brent” price – the benchmark for North Atlantic

crude most frequently used in the U.S. Northeast – substantially exceeded the price of Bakken

crude. In such circumstances, the cost of transporting Bakken crude by rail from North Dakota

was less than the difference between Brent and Bakken prices, such that Bakken crude was

cheaper in Philadelphia than North Atlantic or West African crude. Bridger Marketing thus

agreed to deliver Bakken crude to Monroe under a formula that gave Monroe a discount from

Brent on half the crude delivered and applied a cost plus basis on the other half.


                                                 7
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 8 of 35




        But after the late 2014 crash in world crude prices, the price differential between Bakken

North Dakota crude and the Brent price greatly narrowed. As a result, the continued rail delivery

of Bakken crude to Philadelphia became uneconomic throughout 2015 and was projected to

remain so throughout 2016. Dkt. 182, at ¶¶ 4, 7-8. Consequently, the transport of crude from

North Dakota had become unsustainable for the Defendants, as it was creating both ruinous

monthly losses for Jamex Marketing and prices well over Brent for Monroe. Those parties were

now motivated to get out of a deal that brought North Dakota crude into Philadelphia – except

that Ferrellgas and Bridger Logistics, who directly or indirectly owned the BTS businesses and

assets, would be stuck with paying the minimum volume commitment to Eddystone for over

three remaining years of the RSA.




                                                8
601576754.6
          Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 9 of 35




        Eddystone’s Amended Complaint includes four counts against the Defendants. The first

count is for Alter Ego, filed against Ferrellgas, Bridger Logistics, Rios, Gamboa, and Bridger

Rail Shipping. It asserts that these Defendants operated the Bridger entities as a single business

and exercised such total control over BTS that they should be viewed as its alter egos. The

second count is for Intentional Fraudulent Transfer, filed against all Defendants, and alleging

that Defendants intentionally transferred BTS’s revenues and assets away from BTS to render

the company insolvent and unable to pay its contractual obligation to Eddystone. The third count

is for Constructive Fraudulent Transfer, filed against all Defendants, and alleging that

                                                9
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 10 of 35




Defendants transferred away BTS’s assets to other companies without reasonably adequate

consideration, and that BTS became insolvent as a result. The fourth count is for Breach of

Fiduciary Duties of Care and Loyalty to Creditors, filed against Ferrellgas, Bridger Logistics,

Rios, and Gamboa. This claim asserts that when BTS entered the zone of insolvency, these four

Defendants owed creditors a duty to manage BTS in a manner calculated to maximize creditors’

recovery of BTS’s debts, and that these Defendants breached this duty by negligently or

otherwise improperly causing BTS to transfer its assets despite knowing that BTS did so for

inadequate consideration, in violation of obligations to creditor Eddystone.

III.    BL/FG Defendants’ Statement of the Case

        A.     The Eddystone Facility and the Rail Services Agreement

        In early 2012, ERC (and its parent entities) began developing plans to invest

to convert a power plant with rail and marine access into a facility to “transload” crude oil

shipped by rail from North Dakota onto barges for delivery to East Coast refineries. Dkt. 266-1,

Exs. 1-2.



In March 2013, BTS and ERC entered the Rail Services Agreement (the “RSA”), with BTS

agreeing to transload 64,750 bpd for five years, or to make deficiency payments if it transloaded

fewer barrels in a given month. Dkt. 266-1, Ex. 9 at 5. When it made deficiency payments, BTS

would receive “credits” toward transloading future barrels exceeding the 64,750 bpd target, but

the credits expired after six months. Id. at 7-8.




                                                    10
601576754.6
Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 11 of 35
Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 12 of 35
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 13 of 35




        C.     Jamex Acquisition of BTS

        To be clear, Jamex Marketing (“Jamex”) (f/k/a Bridger Marketing, before Ferrellgas

acquired Bridger Logistics) purchased oil in North Dakota and sold it to Monroe in

Pennsylvania; Jamex paid Bridger Logistics to transport the oil from North Dakota, and its

subsidiary, BTS, entered into the RSA to transload oil from rail to barge at ERC’s facility.

        The oil market deteriorated in late 2015 (months after the acquisition), due to falling

prices and a narrowing “spread” between the price of domestic and foreign crude. As a result,

Jamex was suffering sizable losses every month on its contracts with Monroe (the oil purchaser)

and Bridger Logistics (the oil transporter). Jamex (Bridger Logistics’ customer) determined that

these unexpected losses—coupled with facility defects—called into question the advisability of

Jamex continuing to purchase North Dakota crude to supply Monroe.

        Confronted by deteriorating marketplace realities, Jamex (and the BL/FG Defendants)

tried to find a solution that would have allowed all parties to continue to perform under the

various agreements, including the RSA. Dkt. 266-2 (Soiefer Decl. ¶ 20). ERC, however, refused

to participate in finding a solution. Dkt. 266-1, Ex. 3 (Ballengee Decl. ¶ 31).




                                                13
601576754.6
Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 14 of 35
Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 15 of 35
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 16 of 35




                                       16
601576754.6
Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 17 of 35
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 18 of 35




ego liability invoked a “quasi-contractual” form of admiralty jurisdiction. Dkt. 308 at 17. The

Court’s theory is novel and was not asserted by ERC or briefed by the parties. Id. 10

        The BL/FG Defendants later petitioned for a writ of mandamus, which the Third Circuit

denied without issuing an opinion. The jurisdictional issue will cast a shadow on this case until it

is resolved by the Third Circuit in a direct appeal or revisited by this Court, because “[a] litigant

generally may raise a court’s lack of subject-matter jurisdiction at any time in the same civil

action, even initially at the highest appellate instance.” Kontrick v. Ryan, 540 U.S. 443, 455

(2004). If the Court’s sua sponte theory is in error, this litigation may be void ab initio.

        The parties have engaged in extensive discovery, including producing vast amounts of

electronically-stored information (“ESI”) responsive to agreed search terms.




                                             The parties have deposed several witnesses, but the



10
        Lacking diversity, ERC invoked admiralty jurisdiction to “enforce payment of a debt
arising under a maritime contract.” Dkt. 182 ¶ 31. But ERC does not assert breach of a maritime
contract (no Defendant is a party to the RSA), and courts caution that admiralty jurisdiction does
not extend to freestanding alter ego or fraudulent transfer claims. See Swift & Co. Packers v.
Compania Columbiana del Caribe, S.A., 339 U.S. 684, 690 (1950) (“[A] court of admiralty will
not enforce an independent equitable claim merely because it pertains to maritime property.”);
Atlanta Shipping Corp. v. Chemical Bank, 818 F.2d 240, 248 (2d Cir. 1987) (finding no
admiralty jurisdiction over fraudulent transfer claims asserted to collect on arbitration award and
rejecting argument that “a related maritime dispute is sufficient to confer admiralty jurisdiction
over its independent action to assert equitable claims”).

                                                 18
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 19 of 35




depositions of eight fact witnesses and two corporate representatives are stayed pending final

resolution of the Crime Fraud-Motion. Expert discovery is similarly suspended.

        F.     The Crime-Fraud Dispute

        ERC’s October 2018 Crime-Fraud Motion has been the focal point of this case for more

than a year, and it has served as a roadblock to the completion of discovery and a resolution on

the merits.




                                              19
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 20 of 35




IV.     Defendants Rios and Gamboa’s Statement of the Case

        In its Amended Complaint, Plaintiff alleges four causes of action against Defendants Rios

and Gamboa: 1) alter ego, 2) intentional fraudulent transfer, 3) constructive fraudulent transfer,

                                               20
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 21 of 35




and 4) breach of fiduciary duty. Dkt. 182. While each of these claims are also alleged against

the BL/FG defendants, Rios and Gamboa possess defenses that are independently and uniquely

exculpatory. For purposes of clarity, Rios and Gamboa briefly describe each of these defenses as

they relate to Plaintiff’s claims, below:

        A.     Alter Ego

        Plaintiff alleges that BTS was used as the alter ego of Rios and Gamboa. But Rios and

Gamboa were neither officers, directors, members, nor owners of BTS, and as such, neither

possessed the authority to affect any of the transactions Eddystone complains of, let alone

exercise the kind of exclusive control that alter ego liability requires. Indeed, the allegation that

Rios and Gamboa were the “alter egos” of the wholly-owned subsidiary (BTS) of a publicly-

traded master limited partnership with thousands of individual unitholders (Ferrellgas) is

preposterous on its face.

        At the time of the alleged fraudulent transactions, BTS was a manager-managed LLC,

managed by Bridger Logistics. Neither Rios nor Gamboa were owners, officers, or directors at

BTS; BTS was wholly owned by Bridger Logistics and had no officers or directors. Rios and

Gamboa were executives of Bridger Logistics, but lacked certain discretionary authority because

Bridger Logistics was wholly owned and member-managed by Ferrellgas, which subjugated Rios

and Gamboa’s authority to that of its own. 11 Accordingly, all material actions Rios or Gamboa

took on behalf of Bridger Logistics were subject to the consent, approval, and direction of

Ferrellgas, a publicly traded master limited partnership with literally thousands of unitholders




11
        Under relevant Louisiana law, member and manager-managed LLC’s do not have
officers or directors but are solely and exclusively managed by their manager/member.

                                                 21
601576754.6
Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 22 of 35
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 23 of 35




Accordingly, whatever the value of these (encumbered) assets, precisely none of it would have

flowed to Gamboa nor Rios.

        Pressed in discovery to identify the benefit Rios or Gamboa received from the alleged

fraudulent transfers, Eddystone eventually identified two theories: 1) as minority unit holders in

Ferrellgas, Rios and Gamboa received indirect benefits from the transfers to Ferrellgas

subsidiaries in the form of increased Ferrellgas unit value; and/or 2) Rios and Gamboa received

incentive payments as a result of the transfers. But neither of these claims are true.

        First, neither Rios nor Gamboa are unit holders in Ferrellgas. 13 Moreover, Ferrellgas

units declined in value following the alleged asset transfers, plummeting from $23/share at the

time of the transfer to approximately $0.36/share today. Second, neither Rios nor Gamboa

received any incentive payments during their time at Ferrellgas—let alone an incentive payment

resulting from the alleged fraudulent transfer.

        Eddystone’s remedy for avoiding a fraudulent transfer is to recover value from the direct

recipient of the assets wrongly transferred. See 12 PA. STAT. AND CONS. STAT. § 5107 (stating

that avoidance of the transfer or the attachment of a lien against the transferred property are the

available remedies—not a judgment against the transferor, which would leave a transferee with a

windfall). Rios and Gamboa received no such assets and no such benefit. Thus, whatever the

underlying merits of Eddystone’s fraudulent transfer claim, it cannot recover from Rios or

Gamboa.

        C.     Breach of Fiduciary Duty

        Eddystone’s breach of fiduciary duty claims against Rios and Gamboa are factually and

legally deficient for the following reasons.


13
        See footnote 12, supra.

                                                  23
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 24 of 35




        First, BTS is a member-managed Louisiana LLC, and under Louisiana law, only such

member-managers owe fiduciary duties to shareholders. 14 Neither Rios nor Gamboa was a

member-manager of BTS. Accordingly, neither owes BTS fiduciary duties.

        Second, because Rios and Gamboa were not member-managers of Bridger Logistics,

they did not owe a fiduciary duty to Bridger Logistics, let alone to one of Bridger Logistics’s

subsidiaries or its creditors.

        Third, setting aside the fact that Rios and Gamboa did not owe a fiduciary duty to BTS or

its creditors, Eddystone lacks standing to bring a direct action against Rios and Gamboa. Claims

brought by creditors for breach of fiduciary duty must be brought derivatively on behalf of all

creditors. Eddystone did not bring its claims against Rios or Gamboa derivatively, and so they

must be dismissed. This fact forms the basis for the motion to dismiss Rios and Gamboa filed on

October 25, 2019, which is currently pending before the Court. Dkt. 343.

        Fourth, as discussed in Section IV.A, above, neither Rios nor Gamboa possessed the

requisite authority to effectuate the transfers.       Without the authority to effectuate the

transactions, neither can be held liable for them.

        Fifth, before Rios and Gamboa took any steps to assist Ferrellgas or its legal counsel

with the transfer of BTS’s assets or the sale of BTS, they sought and received assurances by

Ferrellgas and its legal counsel that any BTS assets that would be transferred as part of the sale

to Jamex were subject to a valid and existing lien. Indeed, their superiors at Ferrellgas and its

legal advisors informed them that selling BTS without first transferring these encumbered assets

14
        L.S.A.-R.S. § 12:1314 (pursuant to which, a “manager, if management is vested in one or
more managers . . . [s]hall be deemed to stand in a fiduciary relationship with the limited liability
company and its members and shall discharge his duties in good faith, with the diligence, care,
judgment and skill which an ordinary prudent person in a like position would exercise under
similar circumstances”). Rios and Gamboa were not managers of BTS or Bridger Logistics and
therefore owed no fiduciary duty to either company or their creditors under Louisiana law.

                                                 24
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 25 of 35




to another subsidiary under Ferrellgas’s control would violate Ferrellgas’s existing credit

agreement. Because BTS’s assets were subject to a lien—and had been since before the RSA

was entered into—Rios and Gamboa understood that transferring the assets out of BTS would

have no material effect on BTS’s other unsecured creditors, because the unsecured creditors

would not be able to recover from BTS’s encumbered assets in any event. Had Ferrellgas and its

legal advisors not provided Rios and Gamboa with these assurances, neither would have

effectuated the asset transfers, as directed. These actions thus reflect sound business judgment

and are thus protected from Plaintiff’s fiduciary duty claim by the business judgment rule.

        Sixth, neither Rios nor Gamboa were involved in any accounting changes Ferrellgas and

its outside consultants made after its purchase about which Eddystone complains. All accounting

decisions and functions were performed by Ferrellgas. Rios and Gamboa were not consulted in

these decisions, nor did they become aware of the changes in accounting about which Eddystone

complains until after this suit was filed. Thus, neither can be held liable for any purported

breach of fiduciary duty in connection with accounting decisions made solely and exclusively by

Ferrellgas.

V.      Motions Practice (Joint)

        A.     Motions to Dismiss and Strike the Pleadings

        On March 16, 2017, Defendants Ferrellgas and Bridger Logistics filed a Motion to

Dismiss the original Complaint for failure to state a claim. Dkt. 35. Rios and Gamboa joined in

that motion and also filed a Motion to Dismiss the original Complaint for lack of personal

jurisdiction and failure to state a claim on the same day. Dkt. 34. On July 19, 2017, the Court

denied these Motions to Dismiss “as meritless at this stage of the litigation.” Dkts. 59 at 5, 60.




                                                 25
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 26 of 35




        Defendants Bridger Logistics and Ferrellgas filed a Motion to Strike allegations in the

Complaint on March 16, 2017. Dkt. 36. Following briefing and a telephonic hearing before

Judge Kelly, Defendants withdrew the Motion to Strike on June 27, 2017. Dkt. 57.

        Eddystone filed Motions to Dismiss the Counterclaims on August 13 and October 12,

2017. Dkts. 71, 83. On February 6, 2018, the Court denied Eddystone’s Motion to Dismiss the

Amended Counterclaims without prejudice, allowing Eddystone to renew its arguments at the

summary judgment stage of proceedings. Dkt. 125.

        The Additional Entity Defendants moved to Dismiss Eddystone’s Amended Complaint

for lack of Personal Jurisdiction on October 5, 2018, and Rios and Gamboa moved to Dismiss

Eddystone’s Breach of Fiduciary Duty claim for failure to state a claim on the same day. Dkt.

190, 207. The Court denied these motions on November 13, 2018 and November 20, 2018

respectively. Dkts. 269–270, 275.

        On January 25, 2019, Defendants all filed a joint Motion to Dismiss the Amended

Complaint for Lack of Subject Matter Jurisdiction, arguing that the Court lacks admiralty

jurisdiction. Dkt. 283. The Court denied this motion on March 26, 2019. Dkts. 308, 309.

        The Defendants again challenged the Court’s subject matter jurisdiction in their later

Third Circuit mandamus petition, arguing that the court did not have admiralty jurisdiction in

this case. July 18, 2019 Petition for Writ of Mandamus. The Third Circuit denied Defendants’

petition on Sept. 27, 2019. 3rd Cir. Order (Sept. 27, 2019), Case 19-2678.

        Rios and Gamboa have now filed a Motion to Dismiss the Breach of Fiduciary Duty

claim in the Amended Complaint for Lack of Standing, filing this motion on October 25, 2019.

Dkt. 343. The Court has not yet ruled on this Motion to Dismiss.

Additional Rulings



                                               26
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 27 of 35




        Bridger Logistics and Ferrellgas filed a Third Party Complaint against the Jamex Entities

and James Ballengee on August 23, 2017. Dkt. 70. Ultimately the Jamex entities reached a

stipulation with Bridger Logistics and Ferrellgas to dismiss their respective claims and

counterclaims against each other on June 26, 2018. Dkts. 174, 175.

        On November 5, 2018, Defendants Bridger Logistics and Ferrellgas filed a Motion to

Disqualify Plaintiff’s Attorneys. Dkt. 264. The Court denied this motion on February 14, 2019.

Dkt. 291.

        On April 12, 2019, the Court ordered the parties to inform the Court whether they

consented to a jury trial, holding that, absent consent of all parties, there was no right to a jury

trial under admiralty jurisdiction. Dkt. 319. Plaintiff withdrew its jury demand five days later

and requested that the case proceed as a bench trial. Dkts. 320, 322, 323. On the same day,

Defendants consented to trial by jury. Dkts. 319, 321. On May 1, 2019, the Court ordered that

the case proceed as a bench trial. Dkt. 328.

        B.     Discovery Motions

        Eddystone filed a Motion to Compel Production of Defendants’ accounting documents on

September 23, 2017. Dkt. 73. The Court granted that motion on November 6, 2017. Dkt. 107.

On September 7, 2018,




        On October 17, 2017, Defendants Rios and Gamboa moved for a protective order seeking

relief from an obligation to respond to Eddystone’s written discovery requests, and seeking to



                                                27
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 28 of 35




quash a subpoena to Business First Bank. Dkt. 92. The Court denied this motion on November

6, 2017. Dkt. 106.

        On September 26, 2018, Defendant Rios filed a Motion to Compel Interrogatory

Responses from Eddystone. Dkt. 188. The Court denied this motion on October 11, 2019. Dkt.

216.

        On February 4, 2019, Canopy Prospecting, Inc. (“Canopy”) filed a motion to quash the

Rule 30(b)(6) Notice of Deposition it received from Defendants Rios and Gamboa. Dkt. 285.

The Court denied this motion on February 25, 2019. Dkt. 295.

        Defendants Rios and Gamboa filed a Motion to Compel Eddystone to produce certain

documents on February 27, 2019. Dkt. 297. The Court denied this motion on April 30, 2019.

Dkt. 327.

        After Defendants asserted attorney-client privilege with respect to a number of their

communications,




                                             28
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 29 of 35




VI.     Status of Discovery

        A.     Discovery Completed to Date (Joint)

        To date, the Plaintiff, Defendants, and Third Parties have substantially completed

document discovery (957,867 documents produced to date), with the sole exception being any


15
        These documents are identified in Exhibit B to Eddystone’s motion. Dkt. 349-3.

                                              29
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 30 of 35




remaining documents implicated by the Crime Fraud Order. The Parties have conducted 11

combined depositions (2 by Plaintiffs and 9 by Defendants) and seven combined rounds of

interrogatory responses. The Parties have produced and revised several rounds of privilege logs.

        B.     Discovery Remaining (Joint)

        All Parties plan to resume discovery upon the Court’s ruling on Eddystone’s Motion to

Enforce the Crime Fraud Order. Dkt. 349. Document discovery closed on August 13, 2018

(Dkt. 157), and the Parties agree that they have substantially completed their productions,

pending the Court’s ruling on whether Ferrellgas must produce additional crime-fraud

documents. The Parties will combine to conduct 10 more fact depositions (8 individuals and 2

corporate representatives). Plaintiff and Defendants also plan to conduct expert discovery.

        C.     Discovery Schedule (Competing proposals)

        On May 18, 2017, the Parties submitted a joint discovery plan. Dkt. 49. The Parties

agreed to a stipulation pursuant to Federal Rule of Evidence 502(d) on July 31, 2017 (Dkt. 62),

and the Court set forth a Stipulated Protective Order on the same day (Dkt. 63).

        The Court entered a scheduling order on April 13, 2018, which contained deadlines for

the close of fact discovery, expert discovery, and other pretrial matters. Dkt. 157. However, on

October 19, 2018, the Court ordered fact discovery to “close four weeks after the Court’s

decision on Plaintiff’s Motion to Compel Production of Documents under the Crime Fraud

Exception” and suspended “[a]ll other existing deadlines set forth in the [April 13] scheduling

order” until “reestablished upon further order of the Court.” Dkt. 238. All previous deadlines set

by the April 13 order have passed, and presently there is no scheduling order.

        The Parties have conferred and are unable to agree on a schedule for future proceedings.

The Parties separately propose the following discovery schedules:



                                               30
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 31 of 35




                                 Plaintiff’s Proposal              Defendants’ Proposal
Disclosure of Experts in         4 weeks after resolution of       4 weeks after resolution of
Support of Claims and            Motion to Enforce 16              Motion to Enforce
Counterclaims
Completion of Fact               6 weeks after resolution of       10 weeks after resolution of
Depositions                      Motion to Enforce                 Motion to Enforce
Expert Reports in Support of     2 weeks after completion of       4 weeks after completion of
Claims and Counterclaims         fact depositions                  fact depositions
Due
Expert Reports in Opposition     4 weeks after expert reports in   4 weeks after expert reports in
to Claims and Counterclaims      support of claims and             support of claims and
Due                              counterclaims due                 counterclaims due
Rebuttal Expert Reports Due      2 weeks after expert reports in   4 weeks after expert reports in
                                 opposition to claims and          opposition to claims and
                                 counterclaims due                 counterclaims due
Completion of Expert             3 weeks after rebuttal reports    5 weeks after rebuttal reports
Discovery                        are served                        are served
Potential Mediation /            Conducted within 2 weeks of       Conducted within 2 weeks of
Settlement Negotiation           completion of expert              completion of expert
                                 discovery                         discovery
Summary Judgment Motions 2 weeks after mediation /                 4 weeks after mediation /
Due                      settlement negotiations end               settlement negotiations end
Final Pretrial Filings Due       4 weeks after court ruling on     6 weeks after court ruling on
                                 motions for summary               motions for summary
                                 judgment                          judgment
Trial                            6 weeks after court ruling on     10 weeks after court ruling on
                                 motions for summary               motions for summary
                                 judgment                          judgment

VII.    Pending Motions

               There are two pending motions before the Court. First, Plaintiff filed a Motion to

Enforce the Court’s June 28, 2019 Order granting Plaintiff’s Motion to Compel. Dkt. 349; see

also Dkts. 217, 333, 335–337, 340, 342, 344, 353. Second, Defendants Rios and Gamboa have


16
        If the Court grants the motion, the resolution date would be the date on which the
Defendants produce the documents; if the Court denies the motion, the resolution date would be
the date the motion is denied.

                                               31
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 32 of 35




filed a Motion to Dismiss the Breach of Fiduciary claims for lack of standing. Dkts. 343 & 349;

see also Dkts. 346, 355.

Dated: February 18, 2020                   Respectfully submitted,
                                           /s/ Filiberto Agusti
                                           Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                           BALLARD SPAHR LLP
                                           1735 Market Street, 51st Floor
                                           Philadelphia, PA 19103-7599
                                           Telephone: (215) 665-8500
                                           Facsimile: (215) 864-8999
                                           hockeimerh@ballardspahr.com
                                           grugant@ballardspahr.com

                                           Filiberto Agusti (pro hac vice)
                                           Steven Barber (pro hac vice)
                                           Andrew J. Sloniewsky (pro hac vice)
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, NW
                                           Washington, DC 20036
                                           Telephone: (202) 429-3000
                                           Facsimile: (202) 429-3902
                                           fagusti@steptoe.com

                                           Counsel for Eddystone Rail Company, LLC




                                           /s/ Lawrence G. Scarborough
                                           Lawrence G. Scarborough (Admitted Pro Hac Vice)

                                           Richard L. Scheff (I.D. No. 35213)
                                           Michael C. Witsch (I.D. No. 313884)
                                           ARMSTRONG TEASDALE LLP
                                           One Commerce Square
                                           2005 Market Street, 29th Floor
                                           Philadelphia, PA 19103
                                           Telephone: (267) 780-2000
                                           Facsimile: (215) 405-9070
                                           rlscheff@atllp.com
                                           mwitsch@atllp.com




                                              32
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 33 of 35




                                     Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                     Bieta Andemariam (Admitted Pro Hac Vice)
                                     BRYAN CAVE LEIGHTON PAISNER LLP
                                     1290 Avenue of the Americas
                                     New York, New York 10104
                                     Telephone: (212) 541-2000
                                     Facsimile: (212) 541-4630
                                     lgscarborough@bclplaw.com
                                     bieta.andemariam@bclplaw.com
                                     Jacob A. Kramer (Admitted Pro Hac Vice)
                                     Rachel A. Beck (Admitted Pro Hac Vice)
                                     BRYAN CAVE LEIGHTON PAISNER LLP
                                     1155 F Street, NW
                                     Washington, D.C. 20004
                                     Telephone: (202) 508-6000
                                     Facsimile: (202) 508-6200
                                     jake.kramer@bclplaw.com
                                     rachel.beck@bclplaw.com
                                     Brian C. Walsh (Admitted Pro Hac Vice)
                                     Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                                     BRYAN CAVE LEIGHTON PAISNER LLP
                                     211 North Broadway, Suite 3600
                                     St. Louis, Missouri 63102
                                     Telephone: (314) 259-2000
                                     Facsimile: (314) 259-2020
                                     brian.walsh@bclplaw.com
                                     ali.olszeski@bclplaw.com
                                     Sarah L. Hartley (Admitted Pro Hac Vice)
                                     BRYAN CAVE LEIGHTON PAISNER LLP
                                     1700 Lincoln Street, Suite 4100
                                     Denver, Colorado 80203
                                     Telephone: (303) 861-7000
                                     Facsimile: (303) 866-0200
                                     sarah.hartley@bclplaw.com

                                     Attorneys for Bridger Logistics, LLC, Ferrellgas
                                     Partners, L.P., Ferrellgas L.P., Bridger Rail
                                     Shipping, LLC, Bridger Real Property, LLC,
                                     Bridger Storage, LLC, Bridger Swan Ranch, LLC,
                                     Bridger Terminals, LLC, Bridger Transportation,
                                     LLC, J.J. Addison Partners, LLC, J.J. Liberty, LLC,
                                     Bridger Admin Services II LLC, Bridger Energy,
                                     LLC, Bridger Lake, LLC, Bridger Leasing, LLC,
                                     Bridger Marine, LLC


                                       33
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 34 of 35



                                     /s/ Jeremy A. Fielding
                                     Jeremy A. Fielding, PC (pro hac vice)
                                     jeremy.fielding@kirkland.com
                                     Jonathan D. Kelley (pro hac vice)
                                     jon.kelley@kirkland.com
                                     KIRKLAND & ELLIS LLP
                                     1601 Elm Street, 27th Floor
                                     Dallas, Texas 75201
                                     Telephone: (214) 972-1755
                                     Facsimile: (214) 972-1771

                                     Julie Negovan,
                                     jnegovan@griesinglaw.com
                                     GRIESING LAW, LLC
                                     1717 Arch Street, Suite 3630
                                     Philadelphia, Pennsylvania 19103

                                     Attorneys for Defendants Julio Rios and
                                     Jeremy Gamboa




                                       34
601576754.6
         Case 2:17-cv-00495-JD Document 360 Filed 02/18/20 Page 35 of 35




                                CERTIFICATE OF SERVICE

        I certify that I filed the foregoing via the Court’s ECF system on February 18, 2020,

thereby serving all counsel of record.


                                           /s/ Filiberto Agusti
                                           Filiberto Agusti




                                             35
601576754.6
